Woods, J.,
delivered the opinion of the court.
The effect of the former decision of this court in this case, on the earlier appeal, was to reform the bond of the treasurer and his sureties, so as to make it conform to the rqal purpose of the parties, and, i-n the further progress of the litigation, the reformed bond was to be treated as the school-fund bond of the parties. The prime object of the appeal to chancery was the reformation of the bond, and that appeal was perfectly sustained by this court in its former opinion in this case. The bond should have been regarded and treated in the court below precisely as if the treasurer and his -sureties had executed it as a school-fund bond originally.
The bond having been so reformed, the chancery court should have proceeded to give all the relief to which the complainant was entitled. The learned court granted relief to the amount of the treasury deficit, with interest, but refused to enforce the statutory penalty. Whether this action of the°court was founded on the view pressed upon us by the counsel for appellees, viz., the abhorrence of equity of penalties, and its general refusal to enforce them, or, as stated in the briefs of counsel for appellant, because the treasurer and *682his sureties had never manually executed a school-fund bond, and, therefore, the case was not within the letter of §375, code of 1880, is immaterial. In either event, the court was in error. From what has been already said, it will be manifest that the bond should have been regarded just as if originally executed by the appellees as the treasurer’s school-fund bond.
Equally untenable is the position assumed by counsel for appellees, that equity will refuse its aid in the enforcement of penalties. The unsoundness of this view lies in the failure to mark the distinction between statutory penalties and penalties created by contract between private persons. The latter, courts of equity refuse to enforce, but the former, the expression of the will of the law-making power,'the courts of equity will not undertake to disregard and nullify by refusing their aid in proper cases. 1 Pom. Eq. Juris., § 458; Story, Eq. Juris., §1326; State v. McBride, 76 Ala., p. 51; Clark v. Barnard, 108 U. S., p. 436.
Having.aequired jurisdiction, the court below should have given full relief by following the law, and enforcing the penalty. Legal remedies are constantly being worked out in courts of equity in causes where jurisdiction is acquired on some recognized ground of equitable interference.

The decree of the court below is reversed, and, the proper decree entered here in accordance loith this opinion.